Exhibit 10.9
EXECUTION VERSION
TRANSPORTATION SERVICES AGREEMENT
(SLC Short Haul Pipelines)
     This TRANSPORTATION SERVICES AGREEMENT (this “Agreement”) is dated as of
April 26, 2011, by and between Tesoro Logistics Operations LLC, a Delaware
limited liability company (“TLO”) and Tesoro Refining and Marketing Company, a
Delaware corporation (“TRMC”), each individually a “Party” and collectively
referred to as “Parties.”
RECITALS
     WHEREAS, TLO owns three short-haul crude petroleum pipelines (the “Crude
Pipelines”), depicted on Schedule A as Items No. 1 and 2, which connect to
terminals or manifolds operated by interstate crude petroleum pipeline
companies;
     WHEREAS, TLO also owns two short-haul petroleum product pipelines (the
“Products Pipelines”, and together with the Crude Pipelines, the “Short Haul
Pipelines”), depicted on Schedule A as Item No. 3, which connect to a petroleum
products terminal or manifold that is owned by another company;
     WHEREAS, each of the Short Haul Pipelines provides services only to TRMC as
direct support for the operations of TRMC’s refinery located in Salt Lake City,
Utah (the “SLC Refinery”), and none of the Short Haul Pipelines are designed,
located or configured to provide services to any customer other than TRMC or to
provide transportation services for any locations other than the SLC Refinery
and TRMC’s storage tank farm, also located in Salt Lake City, Utah (the “Storage
Facility”);
     WHEREAS, TLO intends to provide transportation services with respect to
crude petroleum and refined petroleum products delivered by TRMC on the Short
Haul Pipelines, subject to and upon the terms and conditions of this Agreement;
and
     WHEREAS, TLO will agree to operate and maintain the Short Haul Pipelines in
good working order and ship crude petroleum on the Crude Pipelines and refined
petroleum products for TRMC on the Products Pipelines that collectively comprise
the Short Haul Pipelines, subject to the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties to this Agreement hereby agree as follows:
1. DEFINITIONS
The definitions set forth below shall apply whenever a capitalized term
specified below is used in this Agreement.
     “Agreement” has the meaning set forth in the Preamble.
     “Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

 



--------------------------------------------------------------------------------



 



     “Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each,
at 60 degrees Fahrenheit under one atmosphere of pressure.
     “bpd” means Barrels per day.
     “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York, New York are open for the general transaction of business.
     “Capacity Expansion” has the meaning set forth in Section 2(b)(ii).
     “Capacity Resolution” has the meaning set forth in Section 13(c).
     “Commencement Date” has the meaning set forth in Section 3.
     “Confidential Information” means all confidential, proprietary or
non-public information of a Party, whether set forth in writing, orally or in
any other manner, including all non-public information and material of such
Party (and of companies with which such Party has entered into confidentiality
agreements) that another Party obtains knowledge of or access to, including
non-public information regarding products, processes, business strategies and
plans, customer lists, research and development programs, computer programs,
hardware configuration information, technical drawings, algorithms, know-how,
formulas, processes, ideas, inventions (whether patentable or not), trade
secrets, schematics and other technical, business, marketing and product
development plans, revenues, expenses, earnings projections, forecasts,
strategies, and other non-public business, technological, and financial
information.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract, or otherwise.
     “Credit” has the meaning set forth in Section 6.
     “Crude Pipelines” has the meaning set forth in the Recitals.
     “Excess Barrels” means, with respect to any Month, all Barrels of crude
petroleum and refined petroleum products shipped by TRMC on the Short Haul
Pipelines during such Month in excess of the Minimum Throughput Commitment.
     “Extension Period” has the meaning set forth in Section 4.
     “First Offer Period” has the meaning set forth in Section 11(d).
     “Force Majeure” means circumstances not reasonably within the control of
TLO and which, by the exercise of due diligence, TLO is unable to prevent or
overcome that prevent performance of TLO’s obligations, including: acts of God,
strikes, lockouts or other industrial disturbances, wars, riots, fires, floods,
storms, orders of courts or Governmental Authorities, explosions, terrorist
acts, breakage, accident to machinery, storage tanks or lines of pipe and
inability to obtain or unavoidable delays in obtaining material or equipment and
similar events.
     “Force Majeure Notice” and “Force Majeure Period” each have the meaning set
forth in Section 12(a).
     “FERC” means the Federal Energy Regulatory Commission.

-2-



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any federal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.
     “Minimum Throughput Commitment” means an aggregate volume of 54,000 bpd of
crude petroleum and petroleum products combined per Month; provided however,
that the Minimum Throughput Commitment during the Month in which the
Commencement Date occurs shall be prorated in accordance with the ratio of the
number of days, including and following the Commencement Date, in such Month to
the total number of days in such Month.
     “Minimum Throughput Capacity” has the meaning set forth in Section 2(b)(i).
     “Month” means the period commencing on the Commencement Date and ending on
the last day of the calendar month in which service begins and each successive
calendar month thereafter.
     “Notice Period” has the meaning set forth in Section 14.
     “Party” and “Parties” each have the meaning set forth in the Preamble.
     “Partnership Change of Control” means Tesoro Corporation ceases to Control
the general partner of Tesoro Logistics LP.
     “Person” means any individual, partnership, limited partnership, joint
venture, corporation, limited liability company, limited liability partnership,
trust, unincorporated organization or Governmental Authority or any department
or agency thereof.
     “Products Pipelines” has the meaning set forth in the Recitals.
     “Receiving Party Personnel” has the meaning set forth in Section 19(d).
     “Restoration” has the meaning set forth in Section 13(b)(2).
     “Segment” means each of the five separate Short Haul Pipelines including
(i) each of the Crude Pipelines that transport crude petroleum to the Storage
Facility from the Plains All American Crude Terminal and the Chevron Crude
Products Terminal and (ii) each of the Products Pipelines that transport
petroleum products from the TRMC Salt Lake City Refinery to the Chevron Products
Terminal, all as depicted in the diagram in Schedule A of this Agreement.
     “Shortfall Payment” has the meaning set forth in Section 6.
     “Short Haul Pipelines” has the meaning set forth in the Recitals.
     “SLC Refinery” has the meaning set forth in the Recitals.
     “Storage Facility” has the meaning set forth in the Recitals.
     “Suspension Notice” has the meaning set forth in Section 14.
     “Term” and “Initial Term” each have the meaning set forth in Section 4.

-3-



--------------------------------------------------------------------------------



 



     “Termination Notice” has the meaning set forth in Section 12(a).
     “Transportation Fee” has the meaning set forth in Section 5(a).
     “Transportation Right of First Refusal” has the meaning set forth in
Section 11(d).
     “TLO” has the meaning set forth in the Preamble.
     “TRMC” has the meaning set forth in the Preamble
     “TRMC Termination Notice” has the meaning set forth in Section 12(b).
2. VOLUME COMMITMENT; RESERVED CAPACITY
     (a) Minimum Throughput Commitment. Each Month during the Term, TRMC shall
ship the Minimum Throughput Commitment on the Short Haul Pipelines, or, in the
event it fails to do so, shall remit to TLO the Shortfall Payment pursuant to
Section 6 below. TRMC shall be deemed to have shipped its Minimum Throughput
Commitment if the aggregate quantity of crude petroleum and refined petroleum
products that TRMC ships on the Short Haul Pipelines in any Month equals at
least the Minimum Throughput Commitment, regardless of the particular Segments
on which those shipments are made.
     (b) Minimum Throughput Capacity.
     (i) Minimum Throughput Capacity. TLO represents to TRMC that as of the
Commencement Date, the average throughput capacity of each Segment is set forth
on Schedule B (the “Minimum Throughput Capacity”). TLO agrees to reserve the
entire throughput capacity of each Segment (including any increase in the
throughput capacity of any Segment in connection with a Capacity Expansion) for
throughput by TRMC. TLO shall maintain the average throughput capacity of each
Segment at no less than the Minimum Throughput Capacity.
     (ii) Capacity Expansion. TRMC may at any time make a written request to TLO
to increase the throughput capacity of any Segment or to construct any new
pipelines between the SLC Refinery, the Storage Facility or any local third
party terminals (a “Capacity Expansion”), and shall include in such written
request the parameters and specifications of the requested Capacity Expansion.
Upon the receiving such a request, TLO shall promptly evaluate the relevant
factors related to such request, including, without limitation: engineering and
design criteria, limitations affecting such Capacity Expansion and any related
tankage, cost and financing factors and the effect of such Capacity Expansion on
the overall operation of the Short Haul Pipelines. If TLO determines that such a
Capacity Expansion is operationally and commercially feasible, TLO shall present
a proposal to TRMC concerning the design of such Capacity Expansion, its
projected costs and how such costs might be funded by or recovered from TRMC. If
TLO determines that such a Capacity Expansion is not commercially or
operationally feasible, it shall provide TRMC with an explanation of and
justification for why it made such determination. If TLO notifies TRMC that the
Capacity Expansion may be commercially and operationally feasible, the Parties
shall negotiate reasonably and in good faith to determine appropriate terms and
conditions for the Capacity Expansion, which shall include, without limitation,
the scope of the Capacity Expansion, the appropriate timing for constructing the
Capacity Expansion and a mechanism for TLO to recover its costs, plus a
reasonable return on capital associated with such Capacity Expansion, which may
include, without limitation, direct funding of all or part of the costs by TRMC,
an increase in Transportation Fee and/or an increase in the Minimum Throughput
Commitment.

-4-



--------------------------------------------------------------------------------



 



3. COMMENCEMENT DATE
The Parties anticipate that the “Commencement Date” will be April 26, 2011. The
actual Commencement Date shall be the date specified by TLO in a written notice
to TRMC. The Parties agree that there are a number of factors that may affect
the actual Commencement Date. Consequently, neither Party shall have any right
or remedy against the other Party if the actual Commencement Date is earlier or
later than the anticipated Commencement Date.
4. TERM
The initial term of this Agreement shall commence on the Commencement Date and
shall continue through April 30, 2021 (the “Initial Term”); provided, however,
that TRMC may, at its option, extend the Initial Term for up to two (2) renewal
terms of five (5) years each (each, an “Extension Period”) by providing written
notice of its intent to TLO no less than ninety (90) days prior to the end of
the Initial Term or the then-current Extension Period. The Initial Term, and any
extensions of this Agreement as provided above, shall be referred to herein as
the “Term”.
5. TRANSPORTATION FEES AND REIMBURSEMENT FOR CAPITAL EXPENDITURES
     (a) Transportation Fees. TRMC agrees to pay to TLO a fee of $0.25 per
Barrel (the “Transportation Fee”) for all Barrels of crude petroleum and refined
petroleum products shipped by TRMC on the Short Haul Pipelines. TLO shall not
increase the Transportation Fee during the Term of this Agreement except as
specifically set forth in paragraphs (b), and (c) of this Section.
     (b) Index-Based Changes. All fees set forth in this Agreement shall be
increased on July 1 of each year of the Term, by a percentage equal to the
greater of zero or the positive change in the CPI-U (All Urban Consumers), as
reported by the U.S. Bureau of Labor Statistics.
     (c) Other Surcharges and Reimbursements. TRMC shall reimburse TLO for, or
TLO shall be permitted to charge TRMC an additional monthly surcharge for, the
following:

  (i)   The costs that TLO incurs in complying with any new Applicable Laws that
affect the services provided by TLO to TRMC under this Agreement; provided, that
(A) compliance by TLO with any such new law or regulation requires substantial
unanticipated capital expenditures by TLO, (B) TLO has made good faith efforts
to mitigate the effect of any such law or regulation and (C) TLO has negotiated
in good faith with TRMC in order to agree on the level of any surcharge;    
(ii)   All taxes (other than income taxes, gross receipt taxes and similar
taxes) that TLO specifically incurs on TRMC’s behalf for the services TLO
provides to TRMC under this Agreement, if such reimbursement is not prohibited
by law; and     (iii)   Actual costs of any capital expenditures TLO agrees to
make at TRMC’s request, including those provided for under Section 13 below.

6. PAYMENTS
     (a) Monthly Shortfall Payment. If, during any Month, actual shipments by
TRMC on the Short Haul Pipelines are less than the Minimum Throughput
Commitment, then TRMC shall pay to TLO,

-5-



--------------------------------------------------------------------------------



 



in addition to Transportation Fee owed for actual barrels shipped during such
Month, an amount equal to (i) the amount of such shortfall (in Barrels)
multiplied by (ii) the Transportation Fee (the “Shortfall Payment”). The dollar
amount of any Shortfall Payment included in the monthly invoice described in
Section 6(c) below and paid by TRMC shall be posted as a credit to TRMC’s
account (the “Credit”), and such Credit shall be applied in subsequent monthly
invoices against amounts owed by TRMC for Transportation Fees on Excess Barrels
shipped on the Short Haul Pipelines during any of the succeeding three
(3) Months. Credits will be applied in the order in which such Credits accrue
and any portion of the Credit that is not used by TRMC during the succeeding
three (3) Months will expire (e.g., a Credit which accrues in January will be
available in February, March and April, will expire at the end of April, and
must be applied prior to applying any Credit which accrues in February).
     (b) Monthly Reconciliation. At the end of each Month, TLO will calculate
the total fees that TRMC incurred for shipments on the Short Haul Pipelines
during such Month as follows:

  (i)   the Transportation Fee owed by TRMC for actual barrels shipped during
such Month; less     (ii)   any applicable Credits, provided, however, that the
Credits applied in any Month shall not exceed the amount of Transportation Fees
allocable for such Month to Excess Barrels; plus     (iii)   any applicable
Shortfall Payment for such Month; plus     (iv)   any monthly surcharges payable
for such Month pursuant to Section 5(c).

     (c) Invoice. TLO will invoice TRMC monthly providing its calculations of
all the items set forth above, and all amounts owed shall be due and payable no
later than ten (10) days after TRMC’s receipt of TLO’s invoice. Any past due
payments owed by TRMC to TLO shall accrue interest, payable on demand, at the
rate of eight percent (8%) per annum from the due date of the payment through
the actual date of payment.
7. TRANSPORTATION SERVICES; VOLUME LOSSES
     (a) The services provided by TLO pursuant to this Agreement shall only
consist of the transportation of crude petroleum and refined petroleum products
on the Short Haul Pipelines.
     (b) TLO shall have no obligation to measure volume gains or losses of
petroleum in the normal course of transportation, and shall have no liability to
TRMC for physical losses of crude petroleum or petroleum products, except for
losses resulting from gross negligence, willful misconduct or breach of this
Agreement by TLO or its employees, agents or contractors.
8. EXCLUSIVE SERVICE
In order to effectuate the underlying objectives of this Agreement, TLO agrees
as follows:
     (a) Subject to Applicable Law, during the Term, each Segment of the Short
Haul Pipelines shall be dedicated exclusively to the use of TRMC, and TLO shall
not use any Segment to provide services for any third party, except upon
specific directions from TRMC.
     (b) Subject to Force Majeure and required maintenance and repairs and the
other provisions hereunder, TLO shall make each active Segment continuously
available to TRMC at all times, and shall

-6-



--------------------------------------------------------------------------------



 



ship all volumes of crude petroleum and products nominated by TRMC for shipment
in such Segment upon request. TLO and TRMC shall coordinate shipment schedules
with each other and with connecting pipelines, and TLO shall not be obligated to
make any shipment at any time when a connecting pipeline is not prepared to
deliver or receive it, as applicable, it being understood that TRMC shall be
primarily responsible for nominating receipts and deliveries to third party
pipeline carriers. In the event that TLO must remove a Segment from active
service for repair or maintenance, then TLO shall provide TRMC with as much
advance notice as possible under the circumstances, and the Parties shall
cooperate to minimize the impact of such downtime on operation of the SLC
Refinery.
     (c) In the event TLO is required to file a tariff with the FERC or any
other Governmental Authority with respect to the Short Haul Pipelines, to the
maximum extent permitted under Applicable Law, TLO shall ensure that any such
tariffs do not prejudice any of TRMC’s rights under the terms of this Agreement.
9. REGULATORY MATTERS
     (a) As of the date of this Agreement, the shipment of crude petroleum and
refined petroleum products on the Short Haul Pipelines are not subject to
regulation by the State of Utah.
     (b) TLO has filed a request with the FERC for a determination that the
Short Haul Pipelines are not subject to FERC jurisdiction. In the event the
shipment of crude petroleum or refined petroleum products on the Short Haul
Pipelines are determined by the FERC to be subject to FERC regulation, TLO shall
file with the FERC and diligently pursue a request for exemption from FERC
filing and reporting requirements for the Short Haul Pipelines. TRMC agrees that
it will not, during the Term, challenge or assist others in challenging TLO’s
requested exemption from FERC regulation. If the FERC confirms that the Short
Haul Pipelines are not subject to regulation, then TLO shall not take any
further actions that would require any Segment to subsequently become subject to
regulation by the FERC, except as required by Applicable Law.
     (c) In the event that the FERC asserts jurisdiction over the shipment of
crude petroleum or refined petroleum products on the Short Haul Pipelines, the
Parties agree to negotiate in good faith to adjust the terms of this Agreement
and the Transportation Fee to conform to FERC requirements and to preserve, to
the extent possible, each Party’s economic benefits under this Agreement. The
Parties further agree that in the event TLO is required to file a tariff with
the FERC with respect to any of the Short Haul Pipelines, TLO will first obtain
the agreement of TRMC to the rates, terms and conditions of any such tariff,
consistent with FERC ratemaking principles, which shall not cause TRMC’s
aggregate fees for shipping the minimum throughput commitment to exceed the
amount payable for such shipments under the terms stated herein.
     (d) The Parties are entering into this Agreement in reliance upon and shall
fully comply with all Applicable Law which directly or indirectly affect the
crude petroleum or refined petroleum products to be throughput hereunder, or any
receipt, throughput delivery, transportation, handling or storage of crude
petroleum or petroleum products hereunder or the ownership, operation or
condition of the Storage Facility. Each Party shall fully comply with all
Applicable Law associated with such Party’s respective performance hereunder and
the maintenance and operation of such Party’s facilities. In the event any
action or obligation imposed upon a Party under this Agreement shall at any time
be in conflict with any requirement of Applicable Law, then this Agreement,
shall immediately be modified to conform the action or obligation so adversely
affected to the requirements Applicable Law, and all other provisions of this
Agreement shall remain effective.

-7-



--------------------------------------------------------------------------------



 



     (e) If during the Term, any new Applicable Law becomes effective or any
existing Applicable Law are or its interpretations is materially changed, which
change is not addressed by another provision of this Agreement and has a
material adverse economic impact upon a Party either Party, acting in good
faith, shall have the option to request renegotiation of the relevant provisions
of this Agreement with respect to future performance. The Parties shall then
meet and negotiate in good faith amendments to this Agreement that will conform
this Agreement to the new Applicable Law while preserving the Parties’ economic,
operational, commercial and competitive arrangements in accordance with the
understandings set forth herein.
10. LIMITATION ON LIABILITY
Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, incidental, or punitive damages, or for loss of
profits or revenues (collectively referred to as “special damages”) incurred by
such Party or its affiliated Persons that arise out of or relate to this
Agreement, regardless of whether any such claim arises under or results from
contract, tort, or strict liability; provided that the foregoing limitation is
not intended and shall not affect special damages imposed in favor of
unaffiliated Persons that are not Parties to this Agreement.
11. TERMINATION; RIGHT TO ENTER INTO NEW AGREEMENT
     (a) A Party shall be in default under this Agreement if:
     (i) the Party materially breaches any provision of this Agreement and such
breach is not cured within fifteen (15) Business Days after notice thereof
(which notice shall describe such breach in reasonable detail) is received by
such Party; or
     (ii) the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it; (B) makes an assignment or any
general arrangement for the benefit of creditors; (C) otherwise becomes bankrupt
or insolvent (however evidenced); or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.
     (b) If any of the Parties is in default as described above, then (A) if
TRMC is in default, TLO may or (B) if TLO is in default, TRMC may: (1) terminate
this Agreement upon notice to the defaulting Party; (2) withhold any payments
due to the defaulting Party under this Agreement; and/or (3) pursue any other
remedy at law or in equity, including the remedies of TRMC set forth below.
     (c) Upon termination of this Agreement for reasons other than (x) a default
by TRMC and (y) any other termination of this Agreement initiated by TRMC
pursuant to Section 12 or Section 14, TRMC shall have the right to require TLO
to enter into a new transportation services agreement with TRMC that (i) is
consistent with the terms set forth in this Agreement, and (ii) has commercial
terms that are, in the aggregate, equal to or more favorable to TLO than fair
market value terms as would be agreed by similarly-situated parties negotiating
at arm’s length; provided, however; that the term of any such new transportation
services agreement shall not extend beyond April 30, 2031.
     (d) In the event that TLO proposes to enter into a transportation services
agreement with a third party upon termination of this Agreement for reasons
other than (x) a default by TRMC and (y) any other termination of this Agreement
initiated by TRMC pursuant to Section 12 or Section 14, TLO shall

-8-



--------------------------------------------------------------------------------



 



give TRMC 90 days’ prior written notice of any proposed new transportation
services agreement with a third party, including (i) details of all of the
material terms and conditions thereof and (ii) a thirty (30)-day period
(beginning upon TRMC’s receipt of such written notice) (the “First Offer
Period”) in which TRMC may make a good faith offer to enter into a new
transportation agreement with TLO (the “Transportation Right of First Refusal”).
If TRMC makes an offer on terms no less favorable to TLO than the third-party
offer with respect to such transportation services agreement during the First
Offer Period, then TLO shall be obligated to enter into a transportation
services agreement with TRMC on the terms set forth above. If TRMC does not
exercise its Transportation Right of First Refusal in the manner set forth
above, TLO may, for the next ninety (90) days, proceed with the negotiation of
the third-party transportation services agreement. If no third party agreement
is consummated during such ninety-day period, the terms and conditions of this
Section 11(d) shall again become effective.
     (e) Upon termination or expiration of this Agreement, TRMC shall promptly
remove all of its crude petroleum and refined petroleum products from the Short
Haul Pipelines within thirty (30) days of such termination or expiration.
12. FORCE MAJEURE
     (a) As soon as possible upon the occurrence of a Force Majeure, TLO shall
provide TRMC with written notice of the occurrence of such Force Majeure (a
“Force Majeure Notice”). TLO shall identify in such Force Majeure Notice the
particular Segment or Segments of the Short Haul Pipelines that are affected by
the Force Majeure and the approximate length of time that TLO reasonably
believes in good faith such Force Majeure shall continue (the “Force Majeure
Period”). If TLO advises in any Force Majeure Notice that it reasonably believes
in good faith that the Force Majeure Period shall continue for more than twelve
(12) consecutive Months, then, subject to Section 13 below, at any time after
TLO delivers such Force Majeure Notice, either Party may terminate that portion
of this Agreement relating to the affected Segment, but only upon delivery to
the other Party of a notice (a “Termination Notice”) at least twelve (12) Months
prior to the expiration of the Force Majeure Period; provided, however, that
such Termination Notice shall be deemed cancelled and of no effect if the Force
Majeure ends prior to the expiration of such twelve (12)-Month period. For the
avoidance of doubt, neither Party may exercise its right under this Section
12(a) to terminate this Agreement as a result of a Force Majeure with respect to
any machinery, storage, tanks, lines of pipe or other equipment that has been
unaffected by, or has been restored to working order since, the applicable Force
Majeure, including pursuant to a Restoration under Section 13.
     (b) Notwithstanding the foregoing, if TRMC delivers a Termination Notice to
TLO (the “TRMC Termination Notice”) and, within thirty (30) days after receiving
such TRMC Termination Notice, TLO notifies TRMC that TLO reasonably believes in
good faith that it shall be capable of fully performing its obligations under
this Agreement within a reasonable period of time, then the TRMC Termination
Notice shall be deemed revoked and the applicable portion of this Agreement
shall continue in full force and effect as if such TRMC Termination Notice had
never been given.
     (c) Subject to Section 13 below, TLO’s obligations may be temporarily
suspended during the occurrence of, and for the entire duration of, a Force
Majeure that prevents TLO from shipping the Minimum Throughput Commitment. If,
for reasons of Force Majeure, TLO is prevented from shipping volumes equal to
the full Minimum Throughput Commitment, then TRMC’s obligation to ship the
Minimum Throughput Commitment and pay the Shortfall Payment shall be reduced to
the extent that TLO is prevented from shipping the full Minimum Throughput
Commitment. At such time as TLO is capable of shipping volumes equal to the
Minimum Throughput Commitment, TRMC’s obligation to ship the full Minimum
Throughput Commitment shall be restored. In addition, if TRMC is prevented from
receiving crude petroleum from the Crude Pipelines as a result of a Force
Majeure event affecting the

-9-



--------------------------------------------------------------------------------



 



Storage Facility or other facilities owned by TLO, its obligation to ship the
Minimum Throughput Commitment shall be reduced accordingly. TLO agrees that it
shall declare a Force Majeure if TLO is prevented from shipping volumes equal to
the full Minimum Throughput Commitment due to the inability of any pipeline
connecting to the Short Haul Pipelines to supply or accept crude petroleum or
refined petroleum products, as applicable.
13. CAPABILITIES OF SHORT HAUL PIPELINES
     (a) Interruptions of Service. TLO shall use reasonable commercial efforts
to minimize the interruption of service on the Short Haul Pipelines and any
Segment thereof. TLO shall promptly inform TRMC of any anticipated partial or
complete interruption of service which is projected to extend more than
twenty-four (24) hours on any part of the Short Haul Pipelines affecting TLO’s
ability to receive or deliver crude petroleum or refined petroleum products on
any Segment of the Short Haul Pipelines, including relevant information about
the nature, extent, cause and expected duration of the interruption and the
actions TLO is taking to resume full operations, provided that TLO shall not
have any liability for any failure to notify, or delay in notifying, TRMC of any
such matters except to the extent TRMC has been materially prejudiced or damaged
by such failure or delay.
     (b) Maintenance and Repair Standards.
     (i) Subject to Force Majeure, interruptions for routine repair and
maintenance consistent with customary crude petroleum and refined petroleum
products pipeline standards, and any applicable regulatory requirements, TLO
shall accept for shipment on the Short Haul Pipelines in accordance with
pipeline industry standards all crude petroleum and refined petroleum products
that TRMC requests TLO to transport. Further, TLO shall maintain and repair all
portions of the Short Haul Pipelines in accordance with pipeline industry
standards and in a manner which allows the Short Haul Pipelines to be capable,
subject to Force Majeure, of shipping, storing and delivering volumes of crude
petroleum and refined petroleum products which are no less than the Minimum
Throughput Capacity.
     (ii) If for any reason, including without limitation a Force Majeure event,
the throughput capacity of any Segment of the Short Haul Pipelines should fall
below the Minimum Throughput Capacity, then (A) during such period of reduced
throughput capacity, TRMC’s obligation to ship the Minimum Throughput Commitment
and pay the Shortfall Payment shall be reduced as described in Section 12(c)
above and (B) within a reasonable period of time after the commencement of such
reduction, TLO shall make repairs to and/or replace the affected portion of the
Short Haul Pipelines to restore the capacity of each Segment to the required
Minimum Throughput Capacity (“Restoration”). Except as provided below in
Sections 13(c) and 13(d), all such Restoration shall be at TLO’s cost and
expense unless the damage creating the need for such repairs was caused by the
negligence or willful misconduct of TRMC, its employees, agents or customers.
     (iii) Notwithstanding the above provisions, except pursuant to a Capacity
Expansion requested by TRMC, TLO shall not be required to install any additional
pumping capacity or other improvements on the Crude Pipelines to facilitate
shipment of a heavier grade of crude petroleum than has historically been
shipped to the Storage Facility for use in the SLC Refinery. Upon request by
TRMC for upgraded capacity for shipment of heavier crude petroleum grades in
connection with a Restoration, the Parties shall negotiate in good faith
arrangements whereby TLO will install suitable upgrades to the Crude Pipelines,
consistent with Applicable Law, accepted pipeline design and operating
procedures that will allow shipment of volumes of such heavier crude petroleum
commensurate with historical volumes of lighter crude petroleum

-10-



--------------------------------------------------------------------------------



 



shipments, with TRMC to reimburse TLO for associated capital costs and increased
operating costs, as otherwise provided herein.
     (c) Capacity Resolution. In the event of the failure of TLO to maintain any
Segment of the Short Haul Pipelines at its Minimum Throughput Capacity, then
either Party shall have the right to call a meeting between executives of both
Parties by providing at least two (2) Business Days’ advance written notice. Any
such meeting shall be held at a mutually agreeable location and will be attended
by executives of both Parties each having sufficient authority to commit his or
her respective Party to a Capacity Resolution (hereinafter defined). At the
meeting, the Parties will negotiate in good faith with the objective of reaching
a joint resolution for the Restoration of capacity on the affected portion of
the Short Haul Pipelines which will, among other things, specify steps to be
taken by TLO to fully accomplish Restoration and the deadlines by which the
Restoration must be completed (the “Capacity Resolution”). Without limiting the
generality of the foregoing, the Capacity Resolution shall set forth an agreed
upon time schedule for the Restoration activities. Such time schedule shall be
reasonable under the circumstances, consistent with customary pipeline
transportation industry standards and shall take into consideration TLO’s
economic considerations relating to costs of the repairs and TRMC’s requirements
concerning the operation of the SLC Refinery. In the event that TRMC’s economic
considerations justify incurring additional costs to restore the Short Haul
Pipelines in a more expedited manner than the time schedule determined in
accordance with the preceding sentence, TRMC may require TLO to expedite the
Restoration to the extent reasonably possible, subject to TRMC’s payment, in
advance, of the estimated incremental costs to be incurred as a result of the
expedited time schedule. In the event the Parties agree to an expedited
Restoration plan wherein TRMC agrees to fund a portion of the Restoration cost,
then neither Party shall have the right to terminate this Agreement pursuant to
Section 12(a) above so long as such Restoration is completed with due diligence,
and TRMC shall pay such portion to TLO in advance based on an estimate
conforming to reasonable engineering standards applicable to petroleum or
products pipelines, as applicable. Upon completion, TRMC shall pay the
difference between the actual portion of Restoration costs to be paid by TRMC
pursuant to this Section 13(c) and the estimated amount paid under the preceding
sentence within thirty (30) days after receipt of TLO’s invoice therefor, or, if
appropriate, TLO shall pay TRMC the excess of the estimate paid by TRMC over
TLO’s actual costs as previously described within thirty (30) days after
completion of the Restoration.
     (d) TRMC’s Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale of the SLC Refinery, TLO either
(i) refuses or fails to meet with TRMC within the period set forth in
Section 13(c), (ii) fails to agree to perform a Capacity Resolution in
accordance with the standards set forth in Section 13(c) or (iii) fails to
perform its obligations in compliance with the terms of a Capacity Resolution,
TRMC may, as its sole remedy for any breach by TLO of any of its obligations
under Section 13(c), require TLO to complete a Restoration of the affected
portions of the Short Haul Pipelines. Any such Restoration required under this
Section 13(d) shall be completed by TLO at TRMC’s cost. TLO shall use
commercially reasonable efforts to continue to provide transportation of crude
petroleum and refined petroleum products tendered by TRMC while such Restoration
is being completed. Any work performed by TLO pursuant to this Section shall be
performed and completed in a good and workmanlike manner consistent with
applicable pipeline industry standards and in accordance with all applicable
laws, rules and/or regulations. Additionally, during such period after the
occurrence of (x) a Partnership Change of Control or (y) a sale of the SLC
Refinery, TRMC may exercise any remedies available to it under this Agreement
(other than termination), including the right to immediately seek temporary and
permanent injunctive relief for specific performance by TLO of the applicable
provisions of this Agreement, including, without limitation, the obligation to
make Restorations described herein.
14. SUSPENSION OF SLC REFINERY OPERATIONS

-11-



--------------------------------------------------------------------------------



 



     (a) In the event that TRMC decides to permanently or indefinitely suspend
refining operations at the SLC Refinery for a period that shall continue for at
least twelve (12) consecutive Months, TRMC may provide written notice to TLO of
TRMC’s intent to terminate this Agreement (the “Suspension Notice”). Such
Suspension Notice shall be sent at any time after TRMC has publicly announced
such suspension and, upon the expiration of the twelve (12) Month period
following the date such notice is sent (the “Notice Period”), this Agreement
shall terminate. If TRMC publicly announces, more than two Months prior to the
expiration of the Notice Period, its intent to resume operations at the SLC
Refinery, then the Suspension Notice shall be deemed revoked and the applicable
portion of this Agreement shall continue in full force and effect as if such
Suspension Notice had never been delivered.
     (b) If refining operations at the SLC Refinery are suspended for any reason
(including refinery turnaround operations and other scheduled maintenance), then
TRMC shall remain liable for Shortfall Payments under this Agreement for the
duration of the suspension, unless and until this Agreement is terminated as
provided above. TRMC shall provide at least thirty (30) days’ prior written
notice of any suspension of operations at the SLC Refinery due to a planned
turnaround or scheduled maintenance. Shortfall Payments due for each Month
during which TRMC does not ship any volumes on the Short Haul Pipelines will be
equal to (i) the Minimum Throughput Commitment multiplied by (ii) the
Transportation Fee.
15. INDEMNITIES
     (a) Notwithstanding anything else contained in this Agreement, TLO shall
release, defend, protect, indemnify, and hold harmless TRMC from and against any
and all demands, claims (including third-party claims), losses, costs, suits, or
causes of action (including, but not limited to, any judgments, losses,
liabilities, fines, penalties, expenses, interest, reasonable legal fees, costs
of suit, and damages, whether in law or equity and whether in contract, tort, or
otherwise) for or relating to (i) personal or bodily injury to, or death of the
employees of TRMC and, as applicable, its customers, representatives, and
agents; (ii) loss of or damage to any property, products, material, and/or
equipment belonging to TRMC and, as applicable, its customers, representatives,
and agents, and each of their respective affiliates, contractors, and
subcontractors (except for those volume losses provided for in Section 7);
(iii) loss of or damage to any other property, products, material, and/or
equipment of any other description (except for those volume losses provided for
in Section 7), and/or personal or bodily injury to, or death of any other person
or persons; and with respect to clauses (i) through (iii) above, which is caused
by or resulting in whole or in part from the acts and omissions of TLO in
connection with the ownership or operation of the Short Haul Pipelines and the
services provided hereunder, and, as applicable, its carriers, customers (other
than TRMC), representatives, and agents, or those of their respective employees
with respect to such matters; and (iv) any losses incurred by TRMC due to
violations of this Agreement by TLO, or, as applicable, its customers (other
than TRMC), representatives, and agents; PROVIDED THAT TLO SHALL NOT BE
OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TRMC FROM AND AGAINST ANY CLAIMS TO THE
EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF TRMC.
     (b) Notwithstanding anything else contained in this Agreement, TRMC shall
release, defend, protect, indemnify, and hold harmless TLO and, and each of its
respective affiliates, officers, directors, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (i) personal or bodily injury to, or death of the employees
of TLO and, as applicable, its carriers, customers, representatives, and agents;
(ii) loss of or damage to any property, products, material, and/or equipment
belonging to TLO and, as applicable, its carriers, customers, representatives,
and

-12-



--------------------------------------------------------------------------------



 



agents, and each of their respective affiliates, contractors, and subcontractors
(except for those volume losses provided for in Section 7); (iii) loss of or
damage to any other property, products, material, and/or equipment of any other
description (except for those volume losses provided for in Section 7), and/or
personal or bodily injury to, or death of any other person or persons; and with
respect to clauses (i) through (iii) above, which is caused by or resulting in
whole or in part from the acts and omissions of TRMC, in connection with TRMC’s
and its customers’ use of the Short Haul Pipelines and the services provided
hereunder, and, as applicable, its customers, representatives, and agents, or
those of their respective employees with respect to such matters; and (iv) any
losses incurred by TLO due to violations of this Agreement by TRMC, or, as
applicable, its Carriers, customers, representatives, and agents; PROVIDED THAT
TRMC SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TLO FROM AND AGAINST
ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF TLO. For the avoidance of doubt, nothing
herein shall constitute a release by TRMC of any volume losses that are caused
by the TLO’s gross negligence, breach of this Agreement or willful misconduct.
16. ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL
     (a) TRMC shall not assign any of its rights or obligations under this
Agreement without TLO’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that TRMC may
assign this Agreement without TLO’s consent in connection with a sale by TRMC of
the SLC Refinery so long as the transferee: (i) agrees to assume all of TRMC’s
obligations under this Agreement and (ii) is financially and operationally
capable of fulfilling the terms of this Agreement, which determination shall be
made by TRMC in its reasonable judgment.
     (b) TLO shall not assign any of its rights or obligations under this
Agreement without TRMC’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that (i) TLO
may assign this Agreement without TRMC’s consent in connection with a sale by
TLO of the Short Haul Pipelines so long as the transferee: (A) agrees to assume
all of TLO’s obligations under this Agreement; (B) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by TLO in its reasonable judgment; and (C) is not a
competitor of TRMC; and (ii) TLO shall be permitted to make a collateral
assignment of this Agreement solely to secure working capital financing for TLO.
     (c) Any assignment that is not undertaken in accordance with the provisions
set forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.
     (d) TRMC’s obligations hereunder shall not terminate in connection with a
Partnership Change of Control, provided, however, that in the case of any
Partnership Change of Control, TRMC shall have the option to extend the Term of
this Agreement as provided in Section 4. TLO shall provide TRMC with notice of
any Partnership Change of Control at least sixty (60) days prior to the
effective date thereof.
17. NOTICE
All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
facsimile or hand delivery, when delivered; (ii) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (iii) if mailed by an internationally
recognized overnight express mail service such as Federal Express,

-13-



--------------------------------------------------------------------------------



 



UPS, or DHL Worldwide, one (1) Business Day after deposit therewith prepaid; or
(iv) if by e-mail one Business Day after delivery with receipt confirmed. All
notices will be addressed to the Parties at the respective addresses as follows:
If to TRMC, to:
Tesoro Refining and Marketing Company
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone: (210) 626-4280
fax: (210) 745-4494
email: charles.s.parrish@tsocorp.com
For all other notices and communications:
Attention: Ralph J. Grimmer, Vice President, Logistics
phone: (210) 626-4379
fax: (210) 745-4631
email: Ralph.J.Grimmer@tsocorp.com
If to TLO, to:
Tesoro Logistics Operations LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone: (210) 626-4280
fax: (210) 745-4494
email: charles.s.parrish@tsocorp.com
For all other notices and communications:
Attention: Victoria R. Somers, Contracts Administrator — Logistics
phone: (210) 626-6390
fax: (210) 745-4490
email: victoria.r.somers@tsocorp.com
or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
18. INSURANCE
     (a) At all times during the Term of this Agreement and for a period of two
(2) years after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, TRMC shall maintain at its expense the
below listed insurance in the amounts specified below which are minimum
requirements. Such insurance shall provide coverage to TLO and such policies,
other than Worker’s Compensation Insurance, shall include TLO as an Additional
Insured. Each policy shall provide that it is primary to and not contributory
with any other insurance, including any self-insured retention, maintained by
TLO (which shall be excess) and each policy shall provide the full coverage
required by this Agreement. All such insurance shall be written with carriers
and underwriters acceptable to TLO, and eligible to do business in the State of
Utah and having and maintaining an A.M. Best

-14-



--------------------------------------------------------------------------------



 



financial strength rating of no less than “A-” and financial size rating no less
than “VII”; provided that TRMC may procure worker’s compensation insurance from
the State of Utah. All limits listed below are required MINIMUM LIMITS:

  (i)   Workers Compensation and Occupational Disease Insurance which fully
complies with Applicable Law of the State of Utah, in limits not less than
statutory requirements;     (ii)   Employers Liability Insurance with a minimum
limit of $1,000,000 for each accident, covering injury or death to any employee
which may be outside the scope of the worker’s compensation statute of the
jurisdiction in which the worker’s service is performed, and in the aggregate as
respects occupational disease;     (iii)   Commercial General Liability
Insurance, including contractual liability insurance covering Carrier’s
indemnity obligations under this Agreement, with minimum limits of $1,000,000
combined single limit per occurrence for bodily injury and property damage
liability, or such higher limits as may be required by TLO or by Applicable Law
from time to time. This policy shall include Broad Form Contractual Liability
insurance coverage which shall specifically apply to the obligations assumed in
this Agreement by TRMC;     (iv)   Automobile Liability Insurance covering all
owned, non-owned and hired vehicles, with minimum limits of $1,000,000 combined
single limit per occurrence for bodily injury and property damage liability, or
such higher limit(s) as may be required by TRMC or by Applicable Law from time
to time. Coverage must assure compliance with Sections 29 and 30 of the Motor
Carrier Act of 1980 and all applicable rules and regulations of the Federal
Highway Administration’s Bureau of Motor Carrier Safety and Interstate Commerce
Commissioner (Form MCS 90 Endorsement). Limits of liability for this insurance
must be in accordance with the financial responsibility requirement of the Motor
Carrier Act, but not less than $1,000,000 per occurrence;     (v)   Excess
(Umbrella) Liability Insurance with limits not less than $4,000,000 per
occurrence. Additional excess limits may be utilized to supplement inadequate
limits in the primary policies required in items (ii), (iii), and (iv) above;  
  (vi)   Pollution Legal Liability with limits not less than $25,000,000 per
loss with an annual aggregate of $25,000,000. Coverage shall apply to bodily
injury and property damage including loss of use of damaged property and
property that has not been physically injured; clean up costs, defense,
including costs and expenses incurred in the investigation, defense or
settlement of claim; and     (vii)   Property Insurance, with a limit of no less
than $1,000,000, which property insurance shall be first-party property
insurance to adequately cover TRMC’s owned property; including personal property
of others.

     (b) All such policies must be endorsed with a Waiver of Subrogation
endorsement, effectively waiving rights of recovery under subrogation or
otherwise, against TLO, and shall contain where applicable, a severability of
interest clause and a standard cross liability clause.
     (c) Upon execution of this Agreement and prior to the operation of any
equipment by TRMC, TRMC will furnish to TLO, and at least annually thereafter
(or at any other times upon request by

-15-



--------------------------------------------------------------------------------



 



TLO) during the Term of this Agreement (and for any coverage maintained on a
“claims-made” basis, for two (2) years after the termination of this Agreement),
insurance certificates and/or certified copies of the original policies to
evidence the insurance required herein. Such certificates shall be in the form
of the “Accord” Certificate of Insurance, and reflect that they are for the
benefit of TLO and shall provide that there will be no material change in or
cancellation of the policies unless TLO is given at least thirty (30) days prior
written notice. Certificates providing evidence of renewal of coverage shall be
furnished to TLO prior to policy expiration.
     (d) TRMC shall be solely responsible for any deductibles or self-insured
retention.
19. CONFIDENTIAL INFORMATION
     (a) Obligations. Each Party shall use reasonable efforts to retain the
other Partys’ Confidential Information in confidence and not disclose the same
to any third party nor use the same, except as authorized by the disclosing
Party in writing or as expressly permitted in this Section 19. Each Party
further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care. Excepted from these obligations of confidence and non-use is
that information which:
          (i) is available, or becomes available, to the general public without
fault of the receiving Party;
          (ii) was in the possession of the receiving Party on a
non-confidential basis prior to receipt of the same from the disclosing Party
(it being understood, for the avoidance of doubt, that this exception shall not
apply to information of TLO that was in the possession of TRMC or any of its
affiliates as a result of their ownership or operation of the Short Haul
Pipelines prior to the Commencement Date);
          (iii) is obtained by the receiving Party without an obligation of
confidence from a third party who is rightfully in possession of such
information and, to the receiving Party’s knowledge, is under no obligation of
confidentiality to the disclosing Party; or
          (iv) is independently developed by the receiving Party without
reference to or use of the disclosing Party’s Confidential Information.
For the purpose of this Section 19, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.
     (b) Required Disclosure. Notwithstanding Section 19(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, or is required
to disclose by the listing standards of the New York Stock Exchange, any of the
disclosing Party’s Confidential Information, the receiving Party shall promptly
advise the disclosing Party of such requirement to disclose Confidential
Information as soon as the receiving Party becomes aware that such a requirement
to disclose might become effective, in order that, where possible, the
disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.

-16-



--------------------------------------------------------------------------------



 



     (c) Return of Information. Upon written request by the disclosing Party,
all of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 19, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.
     (d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.
     (e) Survival. The obligation of confidentiality under this Section 19 shall
survive the termination of this Agreement for a period of two (2) years.
20. MISCELLANEOUS
     (a) Modification; Waiver. This Agreement may be terminated, amended or
modified only by a written instrument executed by the Parties. Any of the terms
and conditions of this Agreement may be waived in writing at any time by the
Party entitled to the benefits thereof. No waiver of any of the terms and
conditions of this Agreement, or any breach thereof, will be effective unless in
writing signed by a duly authorized individual on behalf of the Party against
which the waiver is sought to be enforced. No waiver of any term or condition or
of any breach of this Agreement will be deemed or will constitute a waiver of
any other term or condition or of any later breach (whether or not similar), nor
will such waiver constitute a continuing waiver unless otherwise expressly
provided.
     (b) Entire Agreement. This Agreement, together with the Schedules,
constitutes the entire agreement among the Parties pertaining to the subject
matter hereof and supersedes all prior agreements and understandings of the
Parties in connection therewith.
     (c) Governing Law; Jurisdiction. This Agreement shall be governed by the
laws of the State of Texas without giving effect to its conflict of laws
principles. Each Party hereby irrevocably submits to the exclusive jurisdiction
of any federal court of competent jurisdiction situated in the United States
District Court for the Western District of Texas, San Antonio Division, or if
such federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas. The Parties expressly and irrevocably
submit to the jurisdiction of said Courts and irrevocably waive any objection
which they may now or hereafter have to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement brought in such
Courts, irrevocably waive any claim that any such action, suit or proceeding
brought in any such Court has been brought in an inconvenient forum and further

-17-



--------------------------------------------------------------------------------



 



irrevocably waive the right to object, with respect to such claim, action, suit
or proceeding brought in any such Court, that such Court does not have
jurisdiction over such Party. The Parties hereby irrevocably consent to the
service of process by registered mail, postage prepaid, or by personal service
within or without the State of Texas. Nothing contained herein shall affect the
right to serve process in any manner permitted by law.
     (d) Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the Parties hereto, each of which counterparts will be deemed an
original, but all of which counterparts together will constitute one and the
same agreement.
     (e) Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be valid and effective under applicable law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
     (f) No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party.
     (g) WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO
PERFORM OF ANY OBLIGATION HEREUNDER.
     (h) Schedules. Each of the Schedules attached hereto and referred to herein
is hereby incorporated in and made a part of this Agreement as if set forth in
full herein.
[SIGNATURE PAGES FOLLOW]

-18-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as
of the date first written above.

            TESORO REFINING AND MARKETING COMPANY
      By:   /s/ Gregory J. Goff         Name:   Gregory J. Goff        Title:  
President        TESORO LOGISTICS OPERATIONS LLC
      By:   TESORO LOGISTICS LP,
its sole member               By:   TESORO LOGISTICS GP, LLC,
its general partner               By:   /s/ Phillip M. Anderson         Name:  
Phillip M. Anderson        Title:   President     

Signature Page to
SLC Short Haul Pipelines
Transportation Services Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
(GRAPHIC) [h81669h8166902.gif]

 



--------------------------------------------------------------------------------



 



Schedule B
Crude Oil Pipeline Segments:
16” pipeline from Plains All American Pipeline to Storage Facility: 87,600 bpd
10” pipeline from Chevron Crude Products Terminal to Storage Facility: 30,000
bpd. The Parties acknowledge that this Line is currently idle, and is available
for use only as a backup in the event of repairs or maintenance to or disruption
of operation other pipelines and shall not be required for normal operations so
long as the other two Crude Oil Pipeline Segments remain operational.
8” pipeline from Chevron Crude Products Terminal to Storage Facility: 30,000 bpd
Products Pipeline Segments:
6” diesel pipeline from SLC Refinery to Chevron Products Terminal: 30,000 bpd
8” gasoline pipeline from SLC Refinery to Chevron Products Terminal: 42,000 bpd

 